DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0017], lines 1-4: the paragraph consists of an introductory prepositional phrase, and is then followed by a wherein clause; it lacks a main verb, and is therefore ungrammatical.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slotwinski (US 7,139,446). 
As to claim 1, Slotwinski discloses a coherent lidar system (Title; Abstract), comprising: 
a first light source and a second light source configured to respectively output a first continuous wave and a second continuous wave (FIG. 2, reference numbers 101, 102; col. 8, lines 50-52); 
a first modulator and a second modulator configured to respectively modulate a frequency of the first continuous wave and the second continuous wave to respectively provide a first frequency modulated continuous wave (FMCW) signal and a second FMCW signal (Title; the modulators are inherent to the sources 101, 102 (see col. 6, lines 18-20), and the counter-chirping means each is FMCW (see col. 5, line 26)); 
a beam combiner configured to combine the first FMCW signal and the second FMCW signal into a combined FMCW signal (FIG. 2, reference number 110; col. 9, lines 5-6); and 
one or more aperture lenses configured to transmit an output signal obtained from the combined FMCW signal and to obtain a return signal resulting from a reflection of the output signal by a target (FIG. 2, reference number 115; col. 9, lines 22-25). 
As to claim 4, Slotwinski further discloses a beam splitter configured to split the combined FMCW signal into the output signal and a local oscillator (LO) signal (FIGS. 1, 2, 5, 7; col. 7, lines 1-4, lines 29-37; col. 9, lines 19-20, lines 38-55). 
As to claim 5, Slotwinski further discloses an alignment element configured to align the LO signal and the return signal to produce a co-linear signal (FIGS. 1, 2, 5, 7; col. 7, lines 1-4, lines 29-37; col. 9, lines 19-20, lines 38-55). 
As to claim 6, Slotwinski further discloses two or more photodetectors configured to obtain an interference result based on interference between the LO signal and the return signal in the co-linear signal with photodiode photodetectors (FIGS. 1, 2, 5, 7; col. 7, lines 1-4, lines 29-37; col. 9, lines 19-20, lines 38-55; col. 10, lines 13-16). 
As to claim 7, Slotwinski further discloses that the return signal includes a first component associated with the first FMCW signal in the output signal and a second component associated with the second FMCW signal in the output signal, and the interference result includes a first result based on the interference between the first FMCW signal within the LO signal and the first component of the return signal and a second result based on the interference between the second FMCW signal within the LO signal and the second component of the return signal (FIGS. 1, 2, 5, 7; col. 7, lines 1-4, lines 29-37; col. 9, lines 19-20, lines 38-55). 
As to claim 11, Slotwinski discloses a method of assembling a coherent lidar system (FIG. 2; col. 5, lines 46-47,  “devices, methodology and components”), comprising: 
arranging a first light source and a second light source to respectively output a first continuous wave and a second continuous wave (FIG. 2, reference numbers 101, 102; col. 8, lines 50-52); 
disposing a first modulator and a second modulator to respectively modulate a frequency of the first continuous wave and the second continuous wave to respectively provide a first frequency modulated continuous wave (FMCW) signal and a second FMCW signal (Title; the modulators are inherent to the sources 101, 102 (see col. 6, lines 18-20), and the counter-chirping means each is FMCW (see col. 5, line 26)); 
arranging a beam combiner to combine the first FMCW signal and the second FMCW signal into a combined FMCW signal (FIG. 2, reference number 110; col. 9, lines 5-6); and 
arranging one or more aperture lenses to transmit an output signal obtained from the combined FMCW signal and to obtain a return signal resulting from a reflection of the output signal by a target (FIG. 2, reference number 115; col. 9, lines 22-25). 
As to claim 12, Slotwinski further discloses arranging a beam splitter to split the combined FMCW signal into the output signal and a local oscillator (LO) signal (FIGS. 1, 2, 5, 7; col. 7, lines 1-4, lines 29-37; col. 9, lines 19-20, lines 38-55). 
As to claim 13, Slotwinski further discloses disposing an alignment element to align the LO signal and the return signal to produce a co-linear signal, and arranging two or more photodetectors to obtain an interference result based on interference between the LO signal and the return signal in the co-linear signal (FIGS. 1, 2, 5, 7; col. 7, lines 1-4, lines 29-37; col. 9, lines 19-20, lines 38-55). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Slotwinski in view of Tumlinson (US 8,908,189). 
As to claim 2, Slotwinski teaches the system of claim 1 as discussed above.  However, Slotwinski does not teach that the first FMCW signal is a first triangle wave with increasing frequency followed by decreasing frequency and the second FMCW signal is a second triangle wave with decreasing frequency followed by increasing frequency.  Tumlinson teaches counter-chirped triangular waveforms for Fabry-Perot filters that control the laser outputs (FIG. 6; col. 7, lines 11-17), and therefore suggests that the first FMCW signal is a first triangle wave with increasing frequency followed by decreasing frequency and the second FMCW signal is a second triangle wave with decreasing frequency followed by increasing frequency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Slotwinski, in combination with the first FMCW signal being a first triangle wave with increasing frequency followed by decreasing frequency and the second FMCW signal being a second triangle wave with decreasing frequency followed by increasing frequency as suggested by Tumlinson, since such combination enables providing the best performance with regards to linewidth, power, and noise 
As to claim 3, Slotwinski as modified by Tumlinson teaches the system of claim 2 as just discussed.  However, Slotwinski does not teach that the first triangle wave and the second triangle wave are concurrent in the combined FMCW signal such that the increasing frequency in the first triangle wave is simultaneous with the decreasing frequency in the second triangle wave and the decreasing frequency in the first triangle wave is simultaneous with the increasing frequency in the second triangle wave.  Tumlinson teaches a configuration that enables such performance (FIG. 6; col. 7, lines 11-18), and therefore suggests that the first triangle wave and the second triangle wave are concurrent in the combined FMCW signal such that the increasing frequency in the first triangle wave is simultaneous with the decreasing frequency in the second triangle wave and the decreasing frequency in the first triangle wave is simultaneous with the increasing frequency in the second triangle wave.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 2 as taught by Slotwinski as modified by Tumlinson, in combination with the first triangle wave and the second triangle wave being concurrent in the combined FMCW signal such that the increasing frequency in the first triangle wave is simultaneous with the decreasing frequency in the second triangle wave and the decreasing frequency in the first triangle wave is simultaneous with the increasing frequency in the second triangle wave as suggested by Tumlinson, since such combination enables speckle reduction. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Slotwinski in view of Sebastian et al. (US 8,582,085). 
As to claim 8, Slotwinski  teaches system of claim 1 as discussed above.  However, Slotwinski does not teach that the system is monostatic and includes a circulator to direct the output signal to and the return signal from a same one of the one or more aperture lenses.  Sebastian teaches a chirped coherent laser radar that is monostatic and includes an optical coupler that can also include a circulator (Title; FIG. 2, reference number 228; col. 10, lines 41-43; claim 4), and therefore suggests the system being monostatic and including a circulator to direct the output signal to and the return signal from a same one of the one or more aperture lenses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Slotwinski, in combination with the system being monostatic and including a circulator to direct the output signal to and the return signal from a same one of the one or more aperture lenses as suggested by Sebastian, since such combination one among available design choices for implementing a ladar system that would be known to a skilled artisan. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Slotwinski in view of Weidmann (US 9,366,622). 
As to claim 9, Slotwinski teaches the system of claim 1 as discussed above.  However, Slotwinski does not teach that the system is bistatic and a first one of the one or more aperture lenses transmits the output signal and a second one of the one or more aperture lenses obtains the return signal.  Weidmann teaches a heterodyne lidar detection system that can be configured in a bistatic or a monostatic configuration, each with advantages (Title; Abstract; FIGS. 6(a), 6(b); col. 16, lines 50-65), and therefore suggests that the system is bistatic and a first one of the one or more aperture lenses transmits the output signal and a second one of the one or more aperture lenses obtains the return signal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Slotwinski, in combination with the system being bistatic and a first one of the one or more aperture lenses transmitting the output signal and a second one of the one or more aperture lenses obtaining the return signal as suggested by Weidmann, since such combination one among available design choices for implementing a ladar system that would be known to a skilled artisan. 

Claims 10, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slotwinski in view of Focke et al. (US 8,390,506). 
As to claim 10, Slotwinski teaches the system of claim 1 as discussed above.  However, Slotwinski does not teach that the system is within or on a vehicle and is configured to detect a location and speed of the target relative to the vehicle.  Focke teaches a motor vehicle lidar device and that such detection can provide a safety factor in vehicle operation (Title; col. 1, lines 13-20), and therefore suggests that the system is within or on a vehicle and is configured to detect a location and speed of the target relative to the vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Slotwinski, in combination with the system being within or on a vehicle and is configured to detect a location and speed of the target relative to the vehicle as suggested by Focke, since such combination better enables avoidance of vehicular accidents. 
As to claim 14. Slotwinski teaches: 
a coherent lidar system (Title; Abstract) comprising: 
a first light source and a second light source configured to respectively output a first continuous wave and a second continuous wave (FIG. 2, reference numbers 101, 102; col. 8, lines 50-52); 
a first modulator and a second modulator configured to respectively modulate a frequency of the first continuous wave and the second continuous wave to respectively provide a first frequency modulated continuous wave (FMCW) signal and a second FMCW signal (Title; the modulators are inherent to the sources 101, 102 (see col. 6, lines 18-20), and the counter-chirping means each is FMCW (see col. 5, line 26)); 
a beam combiner configured to combine the first FMCW signal and the second FMCW signal into a combined FMCW signal (FIG. 2, reference number 110; col. 9, lines 5-6); and 
one or more aperture lenses configured to transmit an output signal obtained from the combined FMCW signal and to obtain a return signal resulting from a reflection of the output signal by a target (FIG. 2, reference number 115; col. 9, lines 22-25). 
However, Slotwinski does not teach a vehicle comprising the coherent lidar system and a vehicle controller configured to augment or automate operation of the vehicle based on information from the coherent lidar system.  Focke teaches a motor vehicle lidar device and that such detection can provide a safety factor in vehicle operation (Title; col. 1, lines 13-20), and therefore suggests a vehicle comprising the coherent lidar system and a vehicle controller configured to augment or automate operation of the vehicle based on information from the coherent lidar system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a coherent lidar system comprising: a first light source and a second light source configured to respectively output a first continuous wave and a second continuous wave; a first modulator and a second modulator configured to respectively modulate a frequency of the first continuous wave and the second continuous wave to respectively provide a first frequency modulated continuous wave (FMCW) signal and a second FMCW signal; a beam combiner configured to combine the first FMCW signal and the second FMCW signal into a combined FMCW signal; and one or more aperture lenses configured to transmit an output signal obtained from the combined FMCW signal and to obtain a return signal resulting from a reflection of the output signal by a target as taught by Slotwinski, in combination with a vehicle comprising the coherent lidar system and a vehicle controller configured to augment or automate operation of the vehicle based on information from the coherent lidar system as suggested by Focke, since such combination better enables avoidance of vehicular accidents.  
As to claim 17, Slotwinski further teaches a beam splitter configured to split the combined FMCW signal into the output signal and a local oscillator (LO) signal (FIGS. 1, 2, 5, 7; col. 7, lines 1-4, lines 29-37; col. 9, lines 19-20, lines 38-55), and therefore suggests that the coherent lidar system further comprises a beam splitter configured to split the combined FMCW signal into the output signal and a local oscillator (LO) signal. 
As to claim 18, Slotwinski further teaches an alignment element configured to align the LO signal and the return signal to produce a co-linear signal (FIGS. 1, 2, 5, 7; col. 7, lines 1-4, lines 29-37; col. 9, lines 19-20, lines 38-55), and therefore suggests that the coherent lidar system further comprises an alignment element configured to align the LO signal and the return signal to produce a co-linear signal. 
As to claim 19, Slotwinski further teaches two or more photodetectors configured to obtain an interference result based on interference between the LO signal and the return signal in the co-linear signal with photodiode photodetectors (FIGS. 1, 2, 5, 7; col. 7, lines 1-4, lines 29-37; col. 9, lines 19-20, lines 38-55; col. 10, lines 13-16), and therefore suggests that the coherent lidar system further comprises two or more photodetectors configured to obtain an interference result based on interference between the LO signal and the return signal in the colinear signal. 
As to claim 20, Slotwinski further teaches that the return signal includes a first component associated with the first FMCW signal in the output signal and a second component associated with the second FMCW signal in the output signal, and the interference result includes a first result based on the interference between the first FMCW signal within the LO signal and the first component of the return signal and a second result based on the interference between the second FMCW signal within the LO signal and the second component of the return signal (FIGS. 1, 2, 5, 7; col. 7, lines 1-4, lines 29-37; col. 9, lines 19-20, lines 38-55), and therefore suggests that the return signal includes a first component associated with the first FMCW signal in the output signal and a second component associated with the second FMCW signal in the output signal, and the interference result includes a first result based on the interference between the first FMCW signal within the LO signal and the first component of the return signal and a second result based on the interference between the second FMCW signal within the LO signal and the second component of the return signal. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Slotwinski in view of Focke, and further in view of Tumlinson. 
As to claim 15, Slotwinski as modified by Focke teaches the vehicle of claim 14 as discussed above.  However, Slotwinski does not teach that the first FMCW signal is a first triangle wave with increasing frequency followed by decreasing frequency and the second FMCW signal is a second triangle wave with decreasing frequency followed by increasing frequency.  Tumlinson teaches counter-chirped triangular waveforms for Fabry-Perot filters that control the laser outputs (FIG. 6; col. 7, lines 11-17), and therefore suggests that the first FMCW signal is a first triangle wave with increasing frequency followed by decreasing frequency and the second FMCW signal is a second triangle wave with decreasing frequency followed by increasing frequency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the vehicle of claim 14 as taught by Slotwinski as modified by Focke, in combination with the first FMCW signal being a first triangle wave with increasing frequency followed by decreasing frequency and the second FMCW signal being a second triangle wave with decreasing frequency followed by increasing frequency as suggested by Tumlinson, since such combination enables providing the best performance with regards to linewidth, power, and noise 
As to claim 16, Slotwinski as modified by Focke and Tumlinson teaches the vehicle of claim 15 as just discussed.  However, Slotwinski does not teach that the first triangle wave and the second triangle wave are concurrent in the combined FMCW signal such that the increasing frequency in the first triangle wave is simultaneous with the decreasing frequency in the second triangle wave and the decreasing frequency in the first triangle wave is simultaneous with the increasing frequency in the second triangle wave.  Tumlinson teaches a configuration that enables such performance (FIG. 6; col. 7, lines 11-18), and therefore suggests that the first triangle wave and the second triangle wave are concurrent in the combined FMCW signal such that the increasing frequency in the first triangle wave is simultaneous with the decreasing frequency in the second triangle wave and the decreasing frequency in the first triangle wave is simultaneous with the increasing frequency in the second triangle wave.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the vehicle of claim 15 as taught by Slotwinski as modified by Focke and Tumlinson, in combination with the first triangle wave and the second triangle wave being concurrent in the combined FMCW signal such that the increasing frequency in the first triangle wave is simultaneous with the decreasing frequency in the second triangle wave and the decreasing frequency in the first triangle wave is simultaneous with the increasing frequency in the second triangle wave as suggested by Tumlinson, since such combination enables speckle reduction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645